DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 18-20, 23-27, 29-36, 40-44, 56, 57 and 59-62 are allowed.

The indicated allowability of claims 45, 48 and 51-55 is withdrawn in view of the new grounds for rejection.  Rejections based on the references Grandusky and Kawai now follow.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 18, the primary reason for its allowance is the inclusion of the limitation “wherein the metallic contact is formed as a plurality of discrete lines and/or pixels of the at least one metal, portions of the Al1-wGawN cap layer not being covered by the metallic contact“, and, when combined and considered with the remaining limitations, is not found in the prior art references.

Regarding claim 24, the primary reason for its allowance is the inclusion of the limitation “wherein the graded layer and Al1-wGawN cap layer collectively absorb less than 80% of UV photons generated by the light-emitting device structure and having a wavelength less than 340 nm”, and, when combined and considered with the remaining limitations, is not found in the prior art references.


Claims 19, 20, 23, 25-27, 29-36, 40-44, 56, 57 and 59-62 are allowed by virtue of each claim’s respective dependency upon an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 45-47, 49, 50 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 20100264460 (“Grandusky”) in view of US Patent 6064082 (“Kawai”).

Regarding claim 45: Grandusky teaches a method of forming an ultraviolet (UV) light-emitting device, the method comprising: 
providing a AlyGa1-yN substrate (305; ¶37), wherein, at least at a top surface of the substrate, 1.0 ≥ y ≥ 0.4 (y=1 for AlN; ¶37); 
            forming a light-emitting device structure (layers 310-350) over the substrate (over/above 305), 
the device structure comprising a plurality of layers each comprising AlxGa1-xN (at least MQW 330 with layers of AlGaN of alternating compositions as described in ¶37), 
forming a graded Al1-zGazN layer (¶37 teaches a graded layer formed between layers 310-340 and 360 AND that the composition of the graded layer matches the composition of those layers at the interfaces; since layers 340 is taught to be AlxGa1-xN [¶36] and 360 is GaN [¶41], the graded layer must grade from AlGaN to GaN and may reasonably be considered a graded Al1-z-GazN layer; note that ¶36 also teaches layer 350 is optional thereby allowing the graded layer to interface with both 350 and 360 in an embodiment) over the device structure (graded layer of ¶37 between 340 and 360 and therefore “over” the light emitting device structure of 310-340),  a composition of the graded layer being graded in Ga concentration z such that the Ga concentration z increases in a direction away from the light-emitting device structure (¶37 teaching the graded layer matching the composition of layers 340 and 360 at the interfaces; therefore Ga increases to z=1 at the interface with GaN 360); 
forming over the graded layer (160 over graded layer and 340 there below) a p-doped 
Al1-wGawN cap layer (¶41 specifically teaches p-type doped GaN; i.e. where w=1.0) having a Ga concentration w, wherein 1.0 ≥ w ≥ 0.7 (GaN in ¶41); and   
forming over the Al1-w-GawN cap layer a metallic contact comprising at least one metal (metal contact 420 formed in 4A and described in ¶45 as metal such as Ni/Au alloy) ,  
wherein the graded layer is pseudomorphically strained (graded layer being pseudomorphically strained stated in ¶37).

 explicitly state that the “graded layer” (¶37) is “undoped”. It is noted that Grandusky teaches a graded layer (¶37) and does not specify any doping for that layer.  In contrast to other elements, such as 360 where doping is made explicit (see also ¶41).  

Kawai teaches an analogous device where a light emitting device comprising AlGaN materials includes a “graded undoped AlzGa-1-zN layer 7” (col. 9, lines 3-15). 
 
It would have been obvious to one of ordinary skill in the art to provide the “graded layer” of Grandusky as an “undoped graded layer” as a mere selection of an art-recognized graded composition suitable for the intended use of Grandusky (MPEP §2144.07) or as a mere selection of a doping category (i.e. doped or undoped) obvious to try in view of a finite number of identifiable and predictable solutions (MPEP §2141.III.E).

Re Claim 46: Grandusky in view of Kawai disclose claim 45 in the manner as described above.

Grandusky further discloses the claimed limitation wherein a thickness of the undoped graded layer ranges from 10 nm to 50 nm [0037].  

Re Claim 47: Grandusky in view of Kawai disclose claim 45 in the manner as described above.

By adjusting the tapered structures of the substrate 305 (FIG. 4B, [0046]), Grandusky influences the photon extraction efficiency and further suggests the claimed limitation wherein the light-emitting device has a photon extraction efficiency of greater than 25% because it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the tapered structures through routine experimentation and optimization to obtain optimal or desired device performance. The photon extraction efficiency is a result-effective variable (i.e., function of the tapered structures) and there is no evidence indicating that it is critical or produces any unexpected MPEP § 2144.05.

Re Claim 50: Grandusky in view of Kawai disclose claim 45 in the manner as described above.

             Since the reflectivity of Ni is a function of metal thickness, then Grandusky further suggests the claimed limitation wherein the metallic contact has a reflectivity to light generated by the light-emitting device structure of approximately 30% or less because it would have been obvious to one of ordinary skill in the art at the time of the making semiconductor devices to determine the workable or optimal value for the reflectivity through routine experimentation and optimization to obtain optimal or desired device performance. The reflectivity is a result-effective variable (i.e. thickness) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.

Re Claim 58:  Grandusky in view of Kawai disclose claim 45 in the manner as described above.  

Grandusky further discloses the claimed limitation wherein the thickness of the undoped graded layer ranges from 30 nm to 50 nm [0037].

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandusky in view of Kawai as applied to claim 45 above and further in view of US Patent Publication 2013/0099141 A1 (“Chua’141”).

Re Claim 48:  Grandusky in view of Kawai disclose claim 45 in the manner as discussed above.

1-wGawN cap layer collectively absorb less than 80% of UV photons generated by the light-emitting device structure and having a wavelength less than 340 nm. 

Chua’141 teaches embodiments wherein “…the optically absorbing layers absorb more than 50% of the light at the wavelength of interest and the optically transmissive layers transmit more than 50% of the light at the wavelengths of interest." (page 3, [0030])  

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Grandusky and Chua’141 to create an embodiment wherein the graded layer and Al1-wGawN cap layer collectively absorb less than 80% of UV photons generated by the light-emitting device structure and having a wavelength less than 340 nm  in Grandusky to be performed according to the teachings of Chua’141 because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the graded layer and Al1-wGawN cap layer collectively absorb less than 80% of UV photons generated by the light-emitting device structure and having a wavelength less than 340 nm in Grandusky and art recognized suitability for an intended purpose () has been recognized to be motivation to combine MPEP § 2144.07.  

Claims 51-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandusky in view of Kawai as applied to claim 45 above and further in view of US Patent Publication (“Kneissl”).

Re Claim 51:  Grandusky in view of Kawai disclose claim 45 in the manner as described above.  

		Grandusky is silent regarding the limitation wherein the metallic contact has the form of a plurality of discrete lines and/or pixels of the at least one metal, portions of the Al1-wGawN cap layer not being covered by the metallic contact 

	Kneissl teaches said limitation wherein a metallic contact 6 has the form of a plurality of discrete lines and/or pixels of at least one metal, portions of an Al1-wGawN layer 2 not being covered by a metallic contact 6 (Fig 5, page 4, [0039-0040]).  


    PNG
    media_image1.png
    324
    340
    media_image1.png
    Greyscale


	It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Grandusky and Kneissl to create an embodiment wherein the metallic contact has the form of a plurality of discrete lines and/or pixels of the at least one metal, portions of the Al1-wGawN cap layer not being covered by the metallic contact  in Grandusky to be performed according to the teachings of Kneissl because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the metallic contact has the form of a plurality of discrete lines and/or pixels of the at least one metal, portions of the Al1-wGawN cap layer not being covered by the metallic contact in Grandusky and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.  

Re Claim 52: Grandusky in view of Kawai in view of Kneissl disclose claim 51 in the manner as described above.  

	Grandusky is silent regarding the limitation further comprising a reflector over the metallic contact and the uncovered portions of the Al1-wGawN cap layer. 
 
	Kneissl teaches said limitation further comprising a reflector 8 over metallic contacts 6 and uncovered portions of an Al1-wGawN layer 2 (Fig 5).

	It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Grandusky and Kneissl to create an embodiment further comprising a reflector over the metallic contact and the uncovered portions of the Al1-wGawN cap layer  in Grandusky to be performed according to the teachings of Kneissl because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment further comprising a reflector over the metallic contact and the uncovered portions of the Al1-wGawN cap layer in Grandusky and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.  

Re Claim 53:  Grandusky in view of Kawai in view of Kneissl disclose claim 52 in the manner as described above.  

	Grandusky is silent regarding the limitation wherein the reflector comprises a metal having greater than 90% reflectivity to UV light and a work function less than approximately 4.5 eV.

	Kneissl teaches said limitation wherein a reflector comprises a metal having greater than 90% reflectivity to UV light and a work function less than approximately 4.5 eV (=Al coating, page 2, [0014]).

	It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Grandusky and Kneissl to create an embodiment wherein the reflector comprises a metal having greater than 90% reflectivity to UV light and a work function less than MPEP § 2144.07.  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir.1990)
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co.,800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986)

Re Claim 55:  Grandusky in view of Kawai in view of Kneissl disclose claim 52 in the manner as described above.  

Grandusky is silent regarding the limitation wherein the reflector comprises Al.

	Kneissl teaches said limitation wherein a reflector (=coating 8) comprises Al (page 3, [0033]).

MPEP § 2144.07.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960)

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandusky in view of Kawai in view of Kneissl as applied to claim 52 above and further in view of US Patent 5679965 (“Schetzina”).

Re Claim 54:  Grandusky in view of Kawai in view of Kneissl suggest claim 52 as discussed above.

	Grandusky is silent regarding the limitation wherein the reflector has a contact resistivity to the Al1-wGawN cap layer of greater than approximately 5 mΩ-cm2

           Schetzina discloses prior art that teaches the contact resistivity of aluminum contacts to gallium nitride ranging from 10-7 - 10-8 Ωm2 (col 5, lines 3-14)

1-wGawN cap layer of greater than approximately 5 mΩ-cm2  in Grandusky to be performed according to the teachings of Schetzina because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the reflector has a contact resistivity to the Al1-wGawN cap layer of greater than approximately 5 mΩ-cm2  in Grandusky and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir.1990)
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co.,800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/8/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819